--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Amendment”), dated effective
as of October 1, 2014 (the “Effective Date”) is entered into by and between
Uroplasty, Inc., a Minnesota corporation (the “Company”), and Darin Hammers, a
resident of the State of Georgia (the “Employee”) (together the “Parties”).


W I T N E S E T H:


WHEREAS, the Company and Employee are parties to an Employment Agreement dated
as of February 11, 2013 (the “Original Agreement”), pursuant to which the
Company employed the Employee;


WHEREAS, the Company and Employee desire to make certain amendments and
supplements to the Original Agreement; and


WHEREAS, subject to the terms and conditions of this Amendment, the Company and
Employee agree to the amendments and supplements to the Original Agreement set
forth below.


NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:


1.                   Amendments and Supplements to the Original Agreement. 
Subject to the terms and conditions set forth herein, the Original Agreement is
hereby amended and supplemented as follows:

(A)            Section 11 is hereby amended in its entirety to provide as
follows:


SEVERANCE PAYMENT


(a)   Subject to the provisions of this Section 11, including subsections (c),
(d), (e) and (f) of this Section 11, if Employee’s employment under this
Agreement is terminated;


(i)  by the Company or its successors or assigns without Cause at any time other
than during the two years following a Change of Control, the Company, or such
successors or assigns, shall pay to Employee an amount equal to twelve times his
monthly base salary; or


(ii)  by the Company, its successors or assigns, without Cause, or by Employee
for Good Reason, within the two years following a Change of Control, the
Company, or such successors or assigns, shall pay to Employee an amount equal to
twelve times his monthly base salary plus Employee’s targeted bonus.


1

--------------------------------------------------------------------------------

(b)   For purposes of this Section 11:


(i)  “Change in Control” shall have the meaning set forth in Section 12(i) of
the Company’s 2006 Amended Stock and Incentive Plan.


(ii)  “Good Reason” shall mean:


(A)  the Company’s imposition of material and adverse changes, without
Employee’s consent, in Employee’s principal duties, responsibilities, status,
reporting relationship, title or authority, or the Company’s assignment of
duties inconsistent with Employee’s position;


(B)  a material reduction in Employee’s annual base salary or target annual
incentive compensation opportunity;


(C)  the Company moving its principal executive offices more than 50 miles from
its current location without Employee’s consent; or


(D) the Company’s material breach of this Agreement; and


in the case of each of (iii)(A)— (D), such condition remains uncured by the
Company after receipt of thirty (30) days prior written notice of the existence
of such condition.


(c)            Severance payments under this Section 11 shall be made monthly
after termination until the full amount of severance has been paid; provided,
however, that if the Company determines in its discretion that Employee is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”)) as of the date of termination and
that Section 409A of the Code applies with respect to a payment to Employee
pursuant to this Section 11, the severance payments will commence on the
six-month anniversary of the date of termination (or the date of Employee’s
death, if earlier). The Company reserves the right to revise the timing of any
payments hereunder in order to comply with Section 409A of the Code.


(d)            The Company shall have no obligation to make any payment under
this Section 11 if the Employee is in material breach of this Agreement or the
Confidentiality Agreement.


2

--------------------------------------------------------------------------------

(e)            Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Employee under any
other Company plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Payments shall be reduced (but
not below zero) if and to the extent necessary so that no Payment to be made or
benefit to be provided to Employee shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the “Limited Payment Amount”).
Unless Employee shall have given prior written notice specifying a different
order to the Company to effectuate the foregoing, the Company shall reduce or
eliminate the Payments, by first reducing or eliminating the portion of the
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Determination (as hereinafter
defined). Any notice given by Employee pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing the Employee’s rights and entitlements to any benefits or
compensation.


(f)            As a condition to receiving the severance payments provided in
this Section 11, the Company may require Employee to execute a full release and
waiver of all claims against the Company (excluding claims for amounts required
under this Agreement to be paid upon severance and any then existing
indemnification obligations to Employee) in a form reasonably acceptable to the
Company. If the Company requires such a release, the Company will further delay
the commencement of severance payments until the period of rescission for the
release has lapsed.


2.                   Conditions to Effectiveness.  This Amendment shall become
effective as of the Effective Date if, and only if, this Amendment has been
executed on behalf of each of the Company and Employee and delivered by each to
the other Party.


3.                   Reference to and Effect on the Original Agreement.



(a) From and after the date of this Amendment, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Employment Agreement, shall mean and be a reference to
the Original Agreement, as amended hereby.




(b) Except as specifically set forth above, the Original Agreement remains in
full force and effect and is hereby ratified and confirmed.



4.                   Entire Agreement.  The Original Agreement, as amended by
this Amendment, collectively sets forth the entire understanding and agreements
of the Parties in relation to the subject matter hereof and supersede any prior
negotiations and agreements between the Parties relative to such subject matter.


5.                   Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
shall together constitute one and the same instrument.


3

--------------------------------------------------------------------------------

6.                   Enforceability.  Should any one or more of the provisions
of this Amendment be determined to be illegal or unenforceable as to one or more
of the parties hereto, all other provisions nevertheless shall remain effective
and binding on the Parties.


7.                   Headings; Recitals.  Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.  The Recitals hereto are
incorporated herein by reference.


8.                   Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the Parties and their respective successors,
assigns and legal representatives.


IN WITNESS WHEREOF, each Party has caused this First Amendment to Employment
Agreement to be made, executed and delivered as of the date first above written.
 
UROPLASTY, INC.
 
EMPLOYEE
 
 
 
 
 
 
 
By:
/s/ Rob Kill
 
By:
/s/ Darin Hammers
 
 
Robert C. Kill
 
 
Darin Hammers
 
 
Its: Chief Executive Officer
 
 
 
 

 
 
4

--------------------------------------------------------------------------------